Exhibit 10.56

 



AMENDMENT TO EMPLOYMENT AGREEMENT

 

This Amendment to Employment Agreement (“Amendment”) is made by and between
Precision Therapeutics Inc. (“Precision”) and Robert Myers (“Myers”),
collectively referred to as the “Parties.”

 

1.                  Background Facts. The Parties agree with the following facts
that are incorporated by reference into this Amendment.

 

a.                   Myers is currently employed as the Chief Financial Officer
of Precision, formerly known as BioDrain Medical, Inc.

 

b.                  Myers entered into the Employment Agreement with BioDrain
Medical, Inc. effective August 11, 2012 (the “Employment Agreement” attached
hereto as Exhibit A).

 

c.                   Section 18 of the Employment Agreement permits the Parties
to modify the Employment Agreement in writing and signed by both Parties.

 

d.                  The Parties agree to amend the Employment Agreement by
mutual consent by entering into this Amendment.

 

e.                   NOW, THEREFORE, for good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Parties agree to
amend the Employment Agreement as follows.

 

2.                  Amendment to the Employment Agreement. The Parties agree to
amend the Employment Agreement with all of the changes in this Section 2:

 

a.                   Increase in Base Salary. The following sentences are added
in Section 4a (entitled “Base Salary”) of the Employment Agreement after the
first sentence in Section 4a:

 

Effective August 1, 2018, Employee will receive an annualized base salary of
$250,000 (gross, less applicable legally required withholdings and such other
deductions as Employee voluntarily authorizes in writing). Effective August 1,
2019, Employee will receive an annualized base salary of $300,000 (gross, less
applicable legally required withholdings and such other deductions as Employee
voluntarily authorizes in writing).

 

b.                  Increase in Vacation. The following sentence is added in
Section 5c (entitled “Vacation”) of the Employment Agreement after the second
sentence in Section 5c:

 

Effective August 1, 2018, Employee shall be entitled to five (5) weeks of paid
vacation per each calendar year earned ratably over each calendar year, to be
taken at such times as Employee and Company shall determine and provided that no
vacation time shall unreasonably interfere with the duties required to be
rendered by Employee hereunder.



 Page 1 of 4 

 

c.                   No Guaranteed Minimum Annual Incentive Bonus.

 

i.                  The third sentence in Section 4c (entitled “Bonus”) of the
Employment Agreement set forth below is deleted in its entirety:

 

The minimum bonus that may be earned by Employee for any year will be not less
than 20% of Employee’s then-current base salary.

 

ii.                  The following sentence is added in Section 4(c) of the
Employment Agreement and replaces the third sentence above:

 

Employee is eligible to receive a pro-rata annual incentive bonus for 2018 for
the period January 1, 2018 through July 31, 2018 that will be not less than 20%
of Employee’s then-current base salary.

 

3.                  No Other Changes. Except as modified by this Amendment,
there are no changes to the Employment Agreement. The Parties acknowledge and
agree the Employment Agreement as modified by this Amendment remains in full
force and effect. Myers acknowledges and agrees that the changes in this
Amendment do not impact the other terms and conditions as outlined in the
Employment Agreement, including but not limited to Section 6 (entitled
“Non-Competition”), Section 7 (entitled “Intellectual Property”) and Section 8
(entitled “Nondisclosure of Confidential Information”).

 

4.                  Severability. If any provision of the Amendment is
unenforceable for any reason, such provision or portion shall be considered
separate from the remainder of the Amendment, and the rest of the Employment
Agreement as modified by this Amendment shall remain in full force and effect.
In the event that any provision of this Amendment is unenforceable because it is
overly broad or vague as written, or if any provision violates any applicable
law at the time of its enforcement, such provision shall be deemed modified to
narrow or clarify its application to the extent necessary to make the provision
enforceable, if possible, to the fullest extent allowable. The provisions of
this Amendment will be interpreted, where possible, to sustain their legality
and enforceability.

 

5.                  Complete Agreement. Any modification of, or addition to,
this Amendment must be in writing and signed by both Parties. This Amendment and
the Employment Agreement constitute the entire understanding between the Parties
and supersede all prior discussions, representations, and/or agreements between
the Parties with respect to the matters herein.

 

 



 Page 2 of 4 

 

6.                  Myers’ Agreement and Understanding. Myers has read this
Amendment carefully and understand all of its terms. Myers has had the
opportunity to discuss this Amendment with Myers’ own attorney prior to signing
it and to make certain that Myers fully understands the content and effect of
this Amendment. Myers entered into this Amendment voluntarily.

 

/s/ Robert Myers  8/20/18 Robert Myers  Date        Precision Therapeutics Inc. 
         By /s/ Carl Schwartz  8/20/18      Date Title CEO   

 

 

 

 

 

 

 

 

 



 Page 3 of 4 

 

Exhibit A

See attached Employment Agreement.

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 4 of 4

--------------------------------------------------------------------------------

